     Case 2:19-cr-00282-RGK Document 21 Filed 07/30/19 Page 1 of 4 Page ID #:105



 1   NICOLA T. HANNA
     United States Attorney                                  07/30/2019
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar. No. 297986)
 4   POONAM G. KUMAR (Cal. Bar No. 270802)
     JULIAN L. ANDRE (Cal Bar. No. 251120)
 5   Assistant United States Attorney
     Major Frauds Section
 6        1100 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-0719
 8        Facsimile: (213) 894-6269
          E-mail:    eddie.jauregui@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 19-282-RGK

14             Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                             TO UNSEAL CASE
15                   v.

16   ZHONGTIAN LIU,
     CHINA ZHONGWANG HOLDINGS
17      LIMITED,
     ZHAOHUA CHEN,
18   XIANG CHUN SHAO,
     PERFECTUS ALUMINIUM, INC.,
19   PERFECTUS ALUMINUM
        ACQUISITIONS, LLC,
20   SCUDERIA DEVELOPMENT, LLC,
     1001 DOUBLEDAY, LLC,
21   VON KARMAN – MAIN STREET, LLC,
        and
22   10681 PRODUCTION AVENUE, LLC,

23            Defendants.

24

25

26        Plaintiff United States of America, by and through its counsel
27   of record, the United States Attorney for the Central District of
28   California and Assistant United States Attorneys Eddie A. Jauregui,
     Case 2:19-cr-00282-RGK Document 21 Filed 07/30/19 Page 2 of 4 Page ID #:106



 1   Poonam G. Kumar, and Julian L. André, hereby files its Ex Parte

 2   Application to Unseal Case.

 3        This application is based upon the attached declaration of

 4   Assistant United States Attorney Eddie A. Jauregui, the files and

 5   records in this case, and such further evidence and argument as the

 6   Court may permit.

 7   Dated: July 30, 2019                 Respectfully submitted,

 8                                        NICOLA T. HANNA
                                          United States Attorney
 9
                                          BRANDON D. FOX
10                                        Assistant United States Attorney
                                          Chief, Criminal Division
11

12                                              /s/
                                          EDDIE A. JAUREGUI
13                                        POONAM G. KUMAR
                                          JULIAN L. ANDRÉ
14                                        Assistant United States Attorneys
15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:19-cr-00282-RGK Document 21 Filed 07/30/19 Page 3 of 4 Page ID #:107



 1                        DECLARATION OF EDDIE A. JAUREGUI
 2        I, Eddie A. Jauregui, declare as follows:

 3        1.   I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.              I

 5   represent the government in the prosecution of United States v.

 6   Zhongtian Liu, et al., No. CR 19-282-RGK.
 7        2.   On May 7, 2019, a federal grand jury sitting in this
 8   district returned an indictment against the defendants in the above-
 9   captioned matter.    At the time the indictment was filed, the
10   government filed an ex parte application seeking to seal the matter
11   and requesting that the indictment remain sealed until such time as
12   one of the defendants was taken into custody on the charges and the
13   government filed a “Report Commencing Criminal Action.”           The
14   government requested sealing on the ground that unsealing the
15   indictment at that time could jeopardize the government’s ability to
16   apprehend the individual defendants because they had not yet been
17   arrested and were not informed that they were being named as
18   defendants in the indictment to be presented to the grand jury on May
19   7, 2019.
20        3.   To date, none of the individual defendants has been taken
21   into custody.    Based on information obtained by the case agents, the
22   government believes that these individuals are presently located in
23   the People’s Republic of China or other foreign locations and there
24   is no indication that they are likely to return to the United States
25   any time in the near future.      Thus, no arrests are imminent.
26        4.   Nevertheless, because the indictment names other defendants
27   against whom the case may proceed, namely, the corporate defendants,
28   and because related matters are soon to be publicly filed, the



                                            1
     Case 2:19-cr-00282-RGK Document 21 Filed 07/30/19 Page 4 of 4 Page ID #:108




 1   government believes it is no longer necessary to keep the above-

 2   referenced indictment sealed.

 3           5.   Accordingly, the government requests that the indictment

 4   and sealed documents in this case be unsealed.

 5           I declare under penalty of perjury under the laws of the United

 6   States of America that the foregoing is true and correct and that

 7   this declaration is executed at Los Angeles, California, on July 30,

 8   2019.

 9                                              /s/
                                                EDDIE A. JAUREGUI
10                                              Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
